Under sections 9471, 9474, and 9475, R.C. 1919, it is contemplated that decision *Page 228 
of a board of arbitration shall be final unless presented to the industrial commissioner for review within ten days. There is no provision for appeal from decision of the arbitrators (as distinguished from review before the commissioner). By section 9470, R.C. 1919, as amended by Laws 1925, c. 304, arbitrators may be waived and the matter heard before the commissioner in the first instance "with the same force and effect as if tried before a board of arbitration." In that case the commissioner acts originally in lieu of the arbitrators and not as a reviewing officer. I think under the statute (whether any good purpose is thereby served or not) his decision in such case must be presented for review before appeal just as would be necessary with the decision of a board of arbitration (of which board the commissioner is always and necessarily a member). Construing the various parts of the statute as a whole (and without regard to the legislative wisdom thereof), I think it must be held that the appeal provisions (section 9489, R.C. 1919; Court Rule 1 Relating to Appeals from Industrial Commissioner) have application only to final orders of the commissioner as a reviewing officer, whether the initiatory decision was by a board of arbitration with the commissioner sitting thereon, or by the commissioner alone in lieu of such board. In either case review is a condition precedent to appeal. I see no reason to endeavor to explain or justify the legislative intent in so providing. On these grounds I concur in the result arrived at by the foregoing opinion.